(DIRECTORS)

   Exhibit 10.4

TELLURIAN INC.

RESTRICTED STOCK AGREEMENT

PURSUANT TO THE

TELLURIAN INC.

2016 OMNIBUS INCENTIVE COMPENSATION PLAN

This RESTRICTED STOCK AGREEMENT (“Agreement”) is effective as of             
    , 2017 (the “Grant Date”), between Tellurian Inc., a Delaware corporation
(the “Company”), and [INSERT NAME] (the “Participant”).

Terms and Conditions

The Participant is hereby granted, as an eligible Director of the Company or a
Subsidiary, as of the Grant Date, pursuant to the Tellurian Inc. 2016 Omnibus
Incentive Compensation Plan, as it may be amended and/or restated from time to
time (the “Plan”), the number of shares of the Company’s Common Stock set forth
in Section 1 below. Except as otherwise indicated, any capitalized term used but
not defined herein shall have the meaning ascribed to such term in the Plan. A
copy of the Plan and the prospectus with regard to the shares under an effective
registration on Form S-8 have been delivered or made available to the
Participant. By signing and returning this Agreement, the Participant
acknowledges having received and read a copy of the Plan and the prospectus and
agrees to comply with the Plan, this Agreement and all applicable laws and
regulations.

Accordingly, the parties hereto agree as follows:

1.              Grant of Shares. Subject in all respects to the Plan and the
terms and conditions set forth herein and therein, effective as of the Grant
Date, the Company hereby awards to the Participant [             ] shares of its
Common Stock (the “Shares”). Such Shares are subject to certain restrictions set
forth in Section 2 hereof, which restrictions shall lapse at the times provided
under Section 2 hereof. For the period during which such restrictions are in
effect, the Shares subject to such restrictions are referred to herein as the
“Restricted Stock.” The Restricted Stock, in the sole discretion of the Plan
Administrator, shall be evidenced by a certificate or be credited to a book
entry account maintained by the Company (or its designee) on behalf of the
Participant and such certificate or book entry (as applicable) shall be noted
appropriately to record the restrictions on the Restricted Stock imposed hereby.

2.              Restricted Stock.

(a)              Rights as a Stockholder. The Participant shall have the rights
of a stockholder with respect to the shares of Restricted Stock as, and only as,
set forth in Section 10.4 of the Plan and herein. Solely with respect to
unvested shares of Restricted Stock, (i) dividends or other distributions
(collectively, “dividends”) on such unvested shares of Restricted Stock shall be
withheld, in each case, while such unvested shares of Restricted Stock are
subject to restrictions, and (ii) in no event shall dividends or other
distributions payable thereunder be paid unless and until such unvested shares
of Restricted Stock to which they relate no longer are subject to a risk of
forfeiture hereunder. Dividends that are not paid currently shall be credited to
bookkeeping accounts on the Company’s records for purposes of the Plan and shall
not accrue interest. Such dividends shall be paid to the Participant in the same
form as paid on the Common Stock promptly upon the lapse of the restrictions.



--------------------------------------------------------------------------------

(b)              Vesting. Subject to Section 2(c) below, the Restricted Stock
shall vest, as to the number of shares set forth below, on the respective
vesting dates set forth below:

 

Vesting Date

 

  

Number of Shares

 

September 1, 2017

 

  

                                 

 

December 1, 2017

 

  

                                 

 

March 1, 2018

 

  

                                 

 

June 1, 2018

 

  

                                 

 

There shall be no proportionate or partial vesting in the periods prior to the
applicable vesting date(s) and all vesting shall occur only on the applicable
vesting date(s).

(c)              Cessation of Service as Director. In the event the Participant
ceases to serve as a Director of the Company or any Subsidiary, any shares of
Restricted Stock not then vested shall not vest (except as otherwise provided
herein) and shall be forfeited back to the Company without compensation
immediately after the Participant ceases to serve as a Director of the Company
or any Subsidiary; provided, however, that any such shares of Restricted Stock
not then vested shall fully vest upon the death or Disability of the
Participant.

(d)              Section 83(b). If the Participant properly elects (as permitted
by Section 83(b) of the Code) within thirty (30) days after the issuance of the
Restricted Stock to include in gross income for federal income tax purposes in
the year of issuance the fair market value of such Restricted Stock, the
Participant shall deliver to the Company a signed copy of such election within
10 days after the making of such election, and shall pay to the Company or make
arrangements satisfactory to the Company to pay to the Company upon such
election, any federal, state, local or other taxes of any kind that the Company
is required to withhold with respect to the Restricted Stock. The Participant
acknowledges that it is his or her sole responsibility, and not the Company’s,
to file timely and properly the election under Section 83(b) of the Code and any
corresponding provisions of state tax laws if he or she elects to utilize such
election.

(e)              Certificates. If, after the Grant Date, certificates are issued
with respect to the shares of Restricted Stock, such issuance and delivery of
certificates shall be made in accordance with the applicable terms of the Plan.

3.              Delivery Delay. The delivery of any certificate representing the
Restricted Stock may be postponed by the Company for such period as may be
required for it to comply with any applicable foreign, federal, state or
provincial securities law, or any national securities exchange listing
requirements and the Company is not obligated to issue or deliver any securities
if, in the opinion of counsel for the Company, the issuance of such Shares shall
constitute a violation by the Participant or the Company of any provisions of
any applicable foreign, federal, state or provincial law or of any regulations
of any governmental authority or any national securities exchange. If the
Participant is currently a resident or is likely to become a resident in the
United Kingdom at any time during the period that the Shares are subject to
restriction, the Participant acknowledges and understands that the Company
intends to meet its delivery obligations in Common Stock with respect to the
shares of

 

2



--------------------------------------------------------------------------------

Restricted Stock, except as may be prohibited by law or described in this
Agreement or supplementary materials.

4.              Certain Legal Restrictions. The Plan, this Agreement, the
granting and vesting of the Restricted Stock, and any obligations of the Company
under the Plan and this Agreement, shall be subject to all applicable federal,
state and local laws, rules and regulations, and to such approvals by any
regulatory or governmental agency as may be required, and to any rules or
regulations of any exchange on which the Common Stock is listed.

5.              Change of Control. The provisions in the Plan regarding Change
of Control shall apply to the Restricted Stock.

6.              Withholding of Taxes. The Company shall have the right to deduct
from any payment to be made pursuant to this Agreement and the Plan, or to
otherwise require, prior to the issuance, delivery or vesting of any shares of
Common Stock, payment by the Participant of, any federal, state or local taxes
required by law to be withheld.

7.              Provisions of Plan Control. This Agreement is subject to all the
terms, conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Plan Administrator and as may be
in effect from time to time. The Plan is incorporated herein by reference. If
and to the extent that any provision of this Agreement conflicts or is
inconsistent with the terms set forth in the Plan, the Plan shall control, and
this Agreement shall be deemed to be modified accordingly.

8.              Restrictions on Transfer. The Participant shall not sell,
transfer, pledge, hypothecate, assign or otherwise dispose of the Shares, except
as permitted in the Plan or Agreement. Any attempted sale, transfer, pledge,
hypothecation, assignment or other disposition of the Shares in violation of the
Plan or this Agreement shall be void and of no effect and the Company shall have
the right to disregard the same on its books and records and to issue “stop
transfer” instructions to its transfer agent.

9.              Recoupment Policy. The Participant acknowledges and agrees that
the Restricted Stock shall be subject to the terms and provisions of any
“clawback” or recoupment policy that may be adopted by the Company from time to
time or as may be required by any applicable law (including, without limitation,
the Dodd-Frank Wall Street Reform and Consumer Protection Act and rules and
regulations thereunder).

10.              No Right to Continued Service. This Agreement is not an
agreement for continued service. None of this Agreement, the Plan or the grant
of the Restricted Stock hereunder shall (a) guarantee that the Company will
retain the Participant’s services as Director for any specific time period or
(b) modify or limit in any respect the Company’s right to terminate or modify
the Participant’s service arrangement or compensation. Moreover, this Agreement
is not intended to and does not amend any existing service contract between the
Participant and the Company or any of its Affiliates.

11.              Section 409A. Section 20.2 of the Plan with regard to Code
Section 409A shall apply to this Award Agreement.

12.              Notices. Any notice or communication given hereunder shall be
in writing or by electronic means and, if in writing, shall be deemed to have
been duly given: (i) when delivered in person or by electronic means; (ii) three
days after being sent by United States mail; or (iii) on the first business day
following the date of deposit if delivered by a nationally recognized overnight
delivery

 

3



--------------------------------------------------------------------------------

service, to the appropriate party at the following address (or such other
address as the party shall from time to time specify): (i) if to the Company, to
Tellurian Inc. at its then current headquarters; and (ii) if to the Participant,
to the address on file with the Company.

13.              Mode of Communications. The Participant agrees, to the fullest
extent permitted by applicable law, in lieu of receiving documents in paper
format, to accept electronic delivery of any documents that the Company or any
of its Affiliates may deliver in connection with this grant of Restricted Stock
and any other grants offered by the Company, including, without limitation,
prospectuses, grant notifications, account statements, annual or quarterly
reports, and other communications. The Participant further agrees that
electronic delivery of a document may be made via the Company’s email system or
by reference to a location on the Company’s intranet or website or the online
brokerage account system.

14.              Governing Law. All matters arising out of or relating to this
Agreement and the transactions contemplated hereby, including its validity,
interpretation, construction, performance and enforcement, shall be governed by
and construed in accordance with the internal laws of the State of Delaware,
without giving effect to principles of conflict of laws which would result in
the application of the laws of any other jurisdiction.

15.              Successors. The Company will require any successors or assigns
to expressly assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
succession or assignment had taken place. The terms of this Agreement and all of
the rights of the parties hereunder will be binding upon, inure to the benefit
of, and be enforceable by, the Participant’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

16.              WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT, FOR ITSELF
AND ITS AFFILIATES, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE ACTIONS OF THE PARTIES HERETO OR THEIR
RESPECTIVE AFFILIATES PURSUANT TO THIS AGREEMENT OR IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT.

17.              Construction. All section titles and captions in this Agreement
are for convenience only, shall not be deemed part of this Agreement, and in no
way shall define, limit, extend or describe the scope or intent of any
provisions of this Agreement. Wherever any words are used in this Agreement in
the masculine gender they shall be construed as though they were also used in
the feminine gender in all cases where they would so apply. As used herein, (i)
“or” shall mean “and/or” and (ii) “including” or “include” shall mean
“including, without limitation.” Any reference herein to an agreement in writing
shall be deemed to include an electronic writing to the extent permitted by
applicable law.

18.              Severability of Provisions. If at any time any of the
provisions of this Agreement shall be held invalid or unenforceable, or are
prohibited by the laws of the jurisdiction where they are to be performed or
enforced, by reason of being vague or unreasonable as to duration or geographic
scope or scope of the activities restricted, or for any other reason, such
provisions shall be considered divisible and shall become and be immediately
amended to include only such restrictions and to such extent as shall be deemed
to be reasonable and enforceable by the court or other body having jurisdiction
over

 

4



--------------------------------------------------------------------------------

this Agreement, and the Company and the Participant agree that the provisions of
this Agreement, as so amended, shall be valid and binding as though any invalid
or unenforceable provisions had not been included.

19.              No Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach or any other covenant, duty, agreement or
condition.

20.              Entire Agreement. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes any prior agreements between the Company and the Participant with
respect to the subject matter hereof.

21.              Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one instrument.
Execution and delivery of this Agreement by facsimile or other electronic
signature is legal, valid and binding for all purposes.

[Remainder of Page Left Intentionally Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

TELLURIAN INC.

By:

 

 

Name:

Title:

 

PARTICIPANT

By:

 

 

Name:  [INSERT NAME]

[Signature Page to Restricted Stock Agreement]